Case 6:19-bk-02183-KSJ Doc1_ Filed 04/03/19

Fill in this information to identify your case:

l
; United States Bankruptcy Court for the:
Middle District of Florida

Page 1 of 8

Chapter you are filing under:
Chapter 7

(3 Chapter 11

i O) Chapter 12

O Chapter 13 i

Case number (if known):

 

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12417

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes If either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. in joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 

rare: | identify Yourself

 

 

 

i About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name
| Write the name that is on your
government-issued picture Manuel - |

' __ identification (for example, First name First name
i your driver's license or Jovino
passport). Middle name Middle name
Bring your picture Matos

Last name Last name i

identification to your meeting
: with the trustee.

Suffix (Sr., Jr., Hl, HI)

Suffix (Sr., Je., 4, HD

 

 

 

 

 

 

 

 

 

/2. Allother names you Manny
: have used in the last 8 First name First name
years
Include your married or Middle name Middie name
maiden names. Matos
Last name Last name
First name First name
Middie name Middle name
Last name Last name
3. Only the last 4 digits of
| your Social Security ~x-_8 7 7 7 OO OE
number or federal OR OR
Individual Taxpayer 9 9
Identification number RK KK XK XK

(ITIN)

Official Form 101

Voiuntary Petition for Individuals Filing for Bankruptcy page 1

 
Case 6:19-bk-02183-KSJ Doci1 Filed 04/03/19 Page 2 of 8

Debtor 1

Manuel Jovino Matos

 

First Name Middle Name

Last Name

Case number (if known),

 

ia. Any business names

/ and Employer

' Identification Numbers
(EIN) you have used in
the last 8 years

i

Include trade names and
doing business as names

About Debtor 1:

wi | have not used any business names or EINs.

About Debtor 2 (Spouse Only in a Joint Case):

() | have not used any business names or EINs.

 

Business name

Business name

 

Business name

Business name

 

 

 

 

 

 

 

 

 

If your mailing address is different from the one

If Debtor 2’s mailing address is different from

EIN” EIN
_s, Where you live if Debtor 2 lives at a different address:
1013 Araminta St
Number —_— Street Number Street
Winter Garden FL 34787
City State ZIP Code City State ZIP Code
Orange
County County

above, fill it in here. Note that the court will send
any notices to you at this mailing address.

yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

1 have fived in this district longer than in any
other district.

| have lived in this district longer than in any
other district.

Number Street Number Street |

P.O. Box P.O. Box |

City State ZIP Code City . State ZIP Code

_6. Why you are choosing Check one: Check one:
this district to file for wl ; ; 7 ; oo i
bankruptcy Over the last 180 days before filing this petition, (al Over the last 180 days before filing this petition,

Official Form 101

(J | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Voluntary Petition for Individuals Filing for Bankruptcy

CJ | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

page 2

seec
Debtor 4

Case 6:19-bk-02183-KSJ Doc1 Filed 04/03/19 Page 3of8

First Name

Manuel Jovino Matos

Middle Name

Case number (i known),
Last Name

Tell the Court About Your Bankruptcy Case

7.

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

Check one. (For a brief description of each, see Notice Required by 17 U.S.C. § 342(b) for individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

W Chapter 7

CJ Chapter 11
Cl Chapter 12
Q] Chapter 13

 

How you will pay the fee

 

 

21 will pay the entire fee when I file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

CI need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

C] | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

 

 

 

 

9. Have you filed for OINo
bankruptcy within the .
last 8 years? Wes. distice Orange when 12/18/2018 Gace numper 6:18-bk-07811-KSJ
MM / DD /YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
10. Are any bankruptcy No
cases pending or being
filed by a spouse who is (3 Yes. Debtor Relationship to you
not filing this case with District When Case number, if known,
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known.
MM /DD/YYYY
11. Do you rent your No. Gotoline 12.
residence? (Yes. Has your landlord obtained an eviction judgment against you?

Official Form 101

CI] No. Go to line 12.

C] Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3
| Case 6:19-bk-02183-KSJ Doc1 Filed 04/03/19 Page4of8

Debtor 1 Manuel Jovino Matos Case number (renown

First Name Middle Name Last Name

 

Report About Any Businesses You Own as a Sole Proprietor

12, Are youa sole proprietor (J) no. Go to Part 4.
of any full- or part-time
business? Yes. Name and location of business

A sole proprietorship is a
business you operate as an - -
individual, and is not a Name of business, if any
separate legal entity such as

CLC. oration, partnership, or Number Street

 

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it

 

 

 

to this petition. City State ZIP Code

Check the appropriate box to describe your business:

LJ Health Care Business (as defined in 11 U.S.C. § 101(27A))

Q Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

C) Stockbroker (as defined in 11 U.S.C. § 101(53A))

im Commodity Broker (as defined in 11 U.S.C. § 101(6))

{J None of the above

13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it

Chapter 11 of the can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
are you a small business 2"Y of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
debtor? a No. | am not filing under Chapter 11.
For a definition of small
business debtor, see {J} No. | am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

LJ Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do youownorhave any (Qno
pro that poses or is
Pilened to pose athreat J Yes. What is the hazard?
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

 

 

If immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 6:19-bk-02183-KSJ Doc1 Filed 04/03/19 Page5of8

Debtor 4 Manuel Jovino Matos

First Name Middie Name

Last Name

Case number (it known),

Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
Teceive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

off | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
Certificate of completion.

Attach a copy of the certificate and the payment
pian, if any, that you developed with the agency.

() i received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but 1 do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

CI | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CJ tam not required to receive a briefing about
credit counseling because of:

Q) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

C) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

CI Active duty. | am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case}:

You must check one:

C) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C} | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

CI | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
Still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C1 1am not required to receive a briefing about
credit counseling because of:

Q Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

CJ Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C] Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
mation for waiver of credit counseling with the court.

Bankruptcy page 5
Case 6:19-bk-02183-KSJ Doc1 Filed 04/03/19 Page 6of8

Debtor 1
First Name

Manuel Jovino Matos

Middie Name

Case number (if known).
Last Name

| Part 6: | Answer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

LI No. Go to line 16b.
@ Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

LJ No. Go to line 16c.
L) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

C] No. | am not filing under Chapter 7. Go to line 18.

Wd Yes. 1am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

excluded and No

administrative expenses

are paid that funds will be Q) Yes

available for distribution

to unsecured creditors?
18. How many creditors do 1-49 (J 1,000-5,000 CJ 25,001-50,000

you estimate that you (cl 50-99 (J 5,001-10,000 (9 50,001-100,000

owe? (J 100-199 CJ 10,001-25,000 LJ More than 100,000
_. 3 200-999 -
19. How much do you C] $0-$50,000 C} $1,000,001-$10 million LJ $500,000,001-$1 billion

estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

Sign Below

For you

CJ $50,001-$100,000
W $100,001-$500,000
(J $500,001-$1 million

{2 $1,000,000,001-$10 billion
(I $10,000,000,001-$50 billion
UJ More than $50 billion

C2 $10,000,001-$50 million
(J $50,000,001-$100 million
CJ $100,000,001-$500 million

( $500,000,001-$1 billion

CJ $1,000,000,001-$10 billion
CJ $10,000,000,001-$50 billion
2 More than $50 billion

CJ $1,000,001-$10 million

{J $10,000,001-$50 million
LJ $50,000,001-$100 million
{J $100,000,001-$500 million

C) $0-$50,000

CJ $50,001-$100,000
 $100,001-$500,000
(Q $500,001-$1 million

| have examined this petition, and | declare under penalty of perjury that the information provided is true and
correct.

if | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

If no attorney represents me and i did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

_ | request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines yp to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 15

Signature oF Debtor 1

Executed on 04/02/2019 __
MM / DD /YYYY

 

 

Signature of Debtor 2

Executed on
MM / DD /YYYY

 

 

Official Form 101

 

Voluntary Potition for Individuals Filing for Bankruptcy page 6
Case 6:19-bk-02183-KSJ Doc1 Filed 04/03/19 Page 7 of 8

Debtor 4 Manuel Jovino Matos : Case number (if known)

 

First Name Middle Name Last Name

 

 

1, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
availabie under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.

by an attorney, you do not

For your attorney, if you are
represented by one

 

 

 

 

 

 

 

 

need to file this page. x
Date -
Signature of Attorney for Debtor MM / ODD /fYYYY
Printed name
Firm name
Number Street
City State ZIP Code
Contact phone Email address
Bar number State

 

 

 

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 7
Case 6:19-bk-02183-KSJ Doc1 Filed 04/03/19 Page 8 of 8

Debtor 1 Manuel J ovino Matos Case number (if known),

 

First Name Middle Name

 

Last Name

 

For you if you are filing this
bankruptcy without an
attorney

If you are represented by
an attorney, you do not
need to file this page.

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
Case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with tong-term financial and legal
consequences?

CJ No
Wl Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

CQ No
Wd Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

bd No

C) Yes. Name of Person .
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an

attorney may LZ lose my rights ofproperty if | do not properly handle the case.
x W| U{ x
al

 

 

 

 

 

 

 

Signature of Debtor 1 Signature of Debtor 2
Date Date
MM/ DD /YYYY
Contact phone Contact phone
cetiphone 79 H7 7 $Y-0OSS Scot phone
Email address Email address

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 8
